UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANANGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09293 DAVIS VARIABLE ACCOUNT FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2010 Date of reporting period: September 30, 2010 ITEM 1. SCHEDULE OF INVESTMENTS DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO September 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (95.31%) CONSUMER DISCRETIONARY – (5.19%) Automobiles & Components – (1.39%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.16%) 20,299 Hunter Douglas NV(Netherlands) Media – (0.71%) 117,070 Grupo Televisa S.A., ADR(Mexico) 8,506 Liberty Media - Starz, Series A* 28,300 Walt Disney Co. Retailing – (2.93%) 189,605 Bed Bath & Beyond Inc.* 185,870 CarMax, Inc.* 126,945 Liberty Media Corp. - Interactive, Series A* Total Consumer Discretionary CONSUMER STAPLES – (16.75%) Food & Staples Retailing – (8.78%) 421,640 Costco Wholesale Corp. 577,678 CVS Caremark Corp. Food, Beverage & Tobacco – (6.65%) 126,710 Coca-Cola Co. 110,133 Diageo PLC, ADR(United Kingdom) 141,621 Heineken Holding NV(Netherlands) 35,680 Hershey Co. 43,165 Mead Johnson Nutrition Co. 17,100 Nestle S.A.(Switzerland) 109,490 Philip Morris International Inc. 65,700 Unilever NV, NY Shares(Netherlands) Household & Personal Products – (1.32%) 31,800 Natura Cosmeticos S.A.(Brazil) 99,240 Procter & Gamble Co. Total Consumer Staples ENERGY – (15.35%) 362,850 Canadian Natural Resources Ltd.(Canada) 2,659,900 China Coal Energy Co. - H(China) 249,830 Devon Energy Corp. 214,780 EOG Resources, Inc. 225,060 Occidental Petroleum Corp. 311,600 OGX Petroleo e Gas Participacoes S.A.(Brazil)* 13,200 Schlumberger Ltd. 57,704 Transocean Ltd.* Total Energy FINANCIALS – (27.60%) Banks – (4.22%) Commercial Banks – (4.22%) Wells Fargo & Co. DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) September 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (12.30%) Capital Markets – (6.80%) 97,620 Ameriprise Financial, Inc. $ 487,400 Bank of New York Mellon Corp. 123,600 Brookfield Asset Management Inc., Class A(Canada) 17,300 Charles Schwab Corp. 204,360 GAM Holding Ltd.(Switzerland)* 20,060 Goldman Sachs Group, Inc. 221,460 Julius Baer Group Ltd.(Switzerland) Consumer Finance – (4.53%) 557,019 American Express Co. Diversified Financial Services – (0.97%) 14,068 JPMorgan Chase & Co. 115,430 Moody's Corp. 21,200 Visa Inc., Class A Insurance – (10.14%) Insurance Brokers – (0.10%) 13,620 Aon Corp. Multi-line Insurance – (3.81%) 5,130 Fairfax Financial Holdings Ltd.(Canada) 2,490 Fairfax Financial Holdings Ltd., 144A(Canada)(a)(b) 436,890 Loews Corp. Property & Casualty Insurance – (5.14%) 95 Berkshire Hathaway Inc., Class A* 1,390 Markel Corp.* 683,820 Progressive Corp. (Ohio) Reinsurance – (1.09%) 110,807 Transatlantic Holdings, Inc. Real Estate – (0.94%) 741,000 Hang Lung Group Ltd.(Hong Kong) Total Financials Health Care – (11.51%) Health Care Equipment & Services – (3.17%) 64,651 Baxter International Inc. 67,760 Becton, Dickinson and Co. 169,660 Express Scripts, Inc.* Pharmaceuticals, Biotechnology & Life Sciences – (8.34%) 224,780 Johnson & Johnson 395,085 Merck & Co., Inc. 592,640 Pfizer Inc. 32,600 Roche Holding AG - Genusschein(Switzerland) Total Health Care 2 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) September 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) INDUSTRIALS – (5.95%) Capital Goods – (1.00%) 49,480 ABB Ltd., ADR(Switzerland) $ 22,890 Lockheed Martin Corp. 67,334 Tyco International Ltd. Commercial & Professional Services – (2.44%) 53,500 D&B Corp. 386,797 Iron Mountain Inc. Transportation – (2.51%) 1,779,697 China Merchants Holdings International Co., Ltd.(China) 1,299,000 China Shipping Development Co. Ltd. - H(China) 35,855 Kuehne & Nagel International AG(Switzerland) 76,670 LLX Logistica S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (6.17%) Semiconductors & Semiconductor Equipment – (1.76%) 334,600 Texas Instruments Inc. Software & Services – (2.54%) 249,200 Activision Blizzard, Inc. 10,540 Google Inc., Class A* 199,410 Microsoft Corp. Technology Hardware & Equipment – (1.87%) 156,280 Agilent Technologies, Inc.* 106,431 Hewlett-Packard Co. Total Information Technology MATERIALS – (6.45%) 9,830 Air Products and Chemicals, Inc. 95,530 BHP Billiton PLC(United Kingdom) 42,380 Martin Marietta Materials, Inc. 40,400 Monsanto Co. 11,054 Potash Corp. of Saskatchewan Inc.(Canada) 10,800 Praxair, Inc. 52,005 Rio Tinto PLC(United Kingdom) 541,595 Sealed Air Corp. 314,550 Sino-Forest Corp.(Canada)* 8,900 Sino-Forest Corp., 144A(Canada)*(a)(b) 29,790 Vulcan Materials Co. Total Materials TELECOMMUNICATION SERVICES – (0.34%) 32,880 America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $363,827,107) 3 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) September 30, 2010 (Unaudited) Principal Security Value CONVERTIBLE BONDS – (0.25%) MATERIALS – (0.16%) $ 736,000 Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) $ Total Materials TELECOMMUNICATION SERVICES – (0.09%) 400,000 Level 3 Communications, Inc., Conv. Sr. Notes, 15.00%, 01/15/13 Total Telecommunication Services TOTAL CONVERTIBLE BONDS – (Identified cost $1,136,000) CORPORATE BONDS – (0.51%) CONSUMER DISCRETIONARY – (0.51%) Automobiles & Components – (0.51%) 2,000,000 Harley-Davidson, Inc., Sr. Notes, 15.00%, 02/01/14 TOTAL CORPORATE BONDS – (Identified cost $2,000,000) SHORT TERM INVESTMENTS – (3.80%) 5,000,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.30%, 10/01/10, dated 09/30/10, repurchase value of $5,000,042 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.717%-5.00%, 04/01/38-06/01/40, total market value $5,100,000) 5,000,000 14,659,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.45%, 10/01/10, dated 09/30/10, repurchase value of $14,659,183 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-8.50%, 10/20/10-08/01/50, total market value $14,952,180) 14,659,000 TOTAL SHORT TERM INVESTMENTS – (Identified cost $19,659,000) Total Investments – (99.87%) – (Identified cost $386,622,107) – (c) Other Assets Less Liabilities – (0.13%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $1,162,266 or 0.22% of the Fund's net assets as of September 30, 2010. (b) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $1,162,266 or 0.22% of the Fund's net assets as of September 30, 2010. (c) Aggregate cost for federal income tax purposes is $389,487,318.At September 30, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 134,487,951 Unrealized depreciation Net unrealized appreciation $ 126,608,382 Please refer to "Notes to Schedule of Investments" on page 10 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 4 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO September 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (99.43%) ENERGY – (5.53%) Canadian Natural Resources Ltd.(Canada) $ Total Energy FINANCIALS – (91.36%) Banks – (16.95%) Commercial Banks – (16.95%) Banco Santander Brasil S.A., ADS(Brazil) ICICI Bank Ltd., ADR(India) State Bank of India Ltd., GDR(India) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (41.77%) Capital Markets – (19.49%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. GAM Holding Ltd.(Switzerland)* Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) T. Rowe Price Group Inc. Consumer Finance – (9.56%) American Express Co. First Marblehead Corp.* Diversified Financial Services – (12.72%) Bank of America Corp. Cielo S.A.(Brazil) Moody's Corp. Oaktree Capital Group LLC, Class A RHJ International(Belgium)* Visa Inc., Class A Insurance – (32.64%) Life & Health Insurance – (3.26%) China Life Insurance Co., Ltd., ADR(China) Multi-line Insurance – (7.19%) Loews Corp. Property & Casualty Insurance – (9.97%) ACE Ltd. Markel Corp.* Progressive Corp. (Ohio) Reinsurance – (12.22%) Everest Re Group, Ltd. 5 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO - (CONTINUED) September 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Reinsurance – (Continued) Transatlantic Holdings, Inc. $ Total Financials INDUSTRIALS – (2.54%) Commercial & Professional Services – (2.54%) D&B Corp. Total Industrials TOTAL COMMON STOCK – (Identified cost $60,914,681) Total Investments – (99.43%) – (Identified cost $60,914,681) – (a) Other Assets Less Liabilities – (0.57%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share GDR: Global Depositary Receipt * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $61,068,226.At September 30, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ 16,764,826 Please refer to “Notes to Schedule of Investments” on page 10 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 6 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO September 30, 2010 (Unaudited) Shares Security Value COMMON STOCK – (84.78%) CONSUMER DISCRETIONARY – (0.62%) Consumer Durables & Apparel – (0.62%) Homebuilding – (0.62%) 8,400 Toll Brothers, Inc.* $ Total Consumer Discretionary FINANCIALS – (73.04%) Real Estate – (73.04%) Real Estate Investment Trusts (REITs) – (67.35%) Diversified REITs – (3.86%) Vornado Realty Trust Industrial REITs – (4.16%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Office REITs – (28.14%) Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Coresite Realty Corp.* Corporate Office Properties Trust Digital Realty Trust, Inc. Douglas Emmett, Inc. DuPont Fabros Technology Inc. Highwoods Properties, Inc. Residential REITs – (10.50%) American Campus Communities, Inc. Essex Property Trust, Inc. UDR, Inc. Retail REITs – (12.26%) CBL & Associates Properties, Inc. Federal Realty Investment Trust Regency Centers Corp. Simon Property Group, Inc. Taubman Centers, Inc. Specialized REITs – (8.43%) Cogdell Spencer, Inc. Entertainment Properties Trust LaSalle Hotel Properties Ventas, Inc. Real Estate Management & Development – (5.69%) Real Estate Operating Companies – (5.69%) Forest City Enterprises, Inc., Class A* Total Financials 7 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) September 30, 2010 (Unaudited) Shares/Principal Security Value COMMON STOCK – (CONTINUED) INDUSTRIALS – (2.95%) Transportation – (2.95%) Alexander & Baldwin, Inc. $ Total Industrials TELECOMMUNICATION SERVICES – (8.17%) American Tower Corp., Class A* Crown Castle International Corp.* SBA Communications Corp., Class A* Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $18,519,262) PREFERRED STOCK – (8.21%) FINANCIALS – (8.21%) Real Estate – (8.21%) Real Estate Investment Trusts (REITs) – (8.21%) Industrial REITs – (1.14%) AMB Property Corp., 6.75%, Series M Office REITs – (5.88%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. SL Green Realty Corp., 7.625%, Series C Residential REITs – (0.42%) Equity Residential, 7.00%, Series E, Cum. Conv. Pfd. Retail REITs – (0.77%) CBL & Associates Properties, Inc., 7.375%, Series D Total Financials TOTAL PREFERRED STOCK – (Identified cost $1,000,911) CONVERTIBLE BONDS – (2.82%) FINANCIALS – (2.82%) Real Estate – (2.82%) Real Estate Investment Trusts (REITs) – (2.46%) Office REITs – (2.46%) $ Digital Realty Trust, Inc., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) SL Green Realty Corp., 144A Conv. Sr. Notes, 3.00%, 03/30/27(a) Real Estate Management & Development – (0.36%) Real Estate Operating Companies – (0.36%) Forest City Enterprises, Inc.,144A Conv. Sr. Notes, 5.00%, 10/15/16 (a) Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $526,537) 8 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) September 30, 2010 (Unaudited) Principal Security Value SHORT TERM INVESTMENTS – (3.91%) $ Banc of America Securities LLC Joint Repurchase Agreement, 0.30%, 10/01/10, dated 09/30/10, repurchase value of $255,002 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.717%-5.00%, 04/01/38-06/01/40, total market value $260,100) $ 255,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.45%, 10/01/10, dated 09/30/10, repurchase value of $747,009 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-8.50%, 10/20/10-08/01/50, total market value $761,940) 747,000 TOTAL SHORT TERM INVESTMENTS – (Identified cost $1,002,000) Total Investments – (99.72%) – (Identified cost $21,048,710) – (b) Other Assets Less Liabilities – (0.28%) Net Assets – (100.00%) $ * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $722,940 or 2.82% of the Fund's net assets as of September 30, 2010. (b) Aggregate cost for federal income tax purposes is $22,426,706.At September 30, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 5,101,945 Unrealized depreciation (1,958,481) Net unrealized appreciation $ 3,143,464 Please refer to “Notes to Schedule of Investments” on page 10 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 9 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments September 30, 2010 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 10 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments – (Continued) September 30, 2010 (Unaudited) Value Measurements – (Continued) The following is a summary of the inputs used as of September 30, 2010 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Davis Value Financial Real Estate Portfolio Portfolio Portfolio Valuation inputs Level 1 – Quoted prices: Equity securities: Consumer discretionary $ $ – $ Consumer staples – – Energy – Financials Health care – – Industrials Information technology – – Materials – – Telecommunication services – Level 2 – Other Significant Observable Inputs: Convertible debt securities – Corporate debt securities – – Equity securities: Financials – Short-term securities – Level 3 – Significant Unobservable Inputs: – – – Total $ $ $ Level 2 to Level 1 transfers* $ $ $ – *Application of standing Board valuation procedures related to non-U.S. securities triggered transfers between Level 1 and Level 2 assets during the three months ended September 30, 2010. 11 ITEM 2. CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3. EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS VARIABLE ACCOUNT FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: November 22, 2010 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date: November 22, 2010
